Exhibit 10.1

SEVERANCE AGREEMENT

This Severance Agreement (this “Agreement”) is made as of July 31, 2006 between
Eclipsys Corporation, a Delaware corporation (the “Company”) and Robert J.
Colletti (“Executive”).

Executive is employed by the Company. In consideration of further employment and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and Executive hereby agree as follows:

1. Severance Benefits. If a Triggering Event occurs, the Company will provide
Executive with the following, subject to Sections 2 and 3:

(a) Accelerated Vesting. Covered Awards that have not vested as of the date of
the Triggering Event but that would have vested if Executive had remained
employed with the Company until the first anniversary of the date of the
Triggering Event will vest and become exercisable and free of the Company’s
repurchase rights, as applicable, notwithstanding any unsatisfied vesting
conditions applicable thereto. Covered Awards that accelerate in accordance with
this Section 1(a) will be governed by the plan pursuant to which they were
granted (the “Plan”), including for purposes of the period for which they will
remain exercisable, except to the extent, if any, that the Plan is modified by a
written agreement between Executive and the Company entered into at any time.
Covered Awards that have not vested as of the date of the Triggering Event and
that do not accelerate according to this provision will be cancelled unless
otherwise provided by the Plan or a separate written agreement entered into by
Executive and the Company.

(b) Severance Payment. The Company or its successor will pay Executive the
Severance Payment.

(c) Insurance. If Executive qualifies to continue to receive insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
will reimburse to Executive the Company Health Insurance Cost for the shorter of
365 days following the date of termination of employment or the date Executive
becomes eligible for health insurance through another employer. For this
purpose, “Company Health Insurance Cost” means an amount equal to the cost the
Company paid for health insurance for Executive and Executive’s covered and
eligible dependents as of the date of notice of the Triggering Event (at rates
in effect as of the date of termination of Executive’s employment). This
provision is intended to continue the Company’s support for Executive’s health
insurance expenses (and therefore reimburse Executive the same dollar amount as
the Company paid for Executive’s health insurance expenses prior to Executive’s
termination), but recognizes that Executive will also bear a portion of those
expenses.

2. Post-Employment Activities

(a) Consequences of Specified Activities. If, without prior written consent of
the Company’s CEO, at any time within 365 days after the Triggering Event
Executive engages in any Specified Activity (as defined below), then in any such
case (i) the Company’s obligation to pay the Severance Benefit under
Section 1(b) and to reimburse Company Health Insurance Cost under Section 1(c)
will cease; (ii) the Company may require Executive to repay to the Company any
or all of the gross pre-tax amount of Severance Payment previously paid under
Section 1(b); and (iii) the Company will be entitled to cancel any Covered
Awards that vested pursuant to Section 1(a) of this Agreement but have not been
exercised or sold, and to rescind any exercise or vesting of any Covered Awards
that vested pursuant to Section 1(a) of this Agreement, provided, however, that
notwithstanding the foregoing in any such event Executive will be entitled to
receive or retain, as the case may be, $25,000 gross in cash payments or value
of vested Covered Awards, at the Company’s discretion, as consideration for the
release signed by Executive. Any obligation of the Company to provide benefits
to Executive will be suspended during any applicable cure period. This Section 2
shall be in addition to, and shall not limit, obligations of Executive under any
other agreement with the Company or under applicable law, or any other remedies
the Company may have under applicable law. If Executive has an employment
opportunity and he is not certain whether the potential employer is a Competing
Organization, he may present the details of that opportunity to the Company with
a request for a waiver of this provision with respect to that opportunity as so
described, and the Company will act reasonably in evaluating that request and
will not withhold its waiver if the potential employer is not a Competing
Organization or otherwise does not present any legitimate issues or risk to the
Company.

(b) Administration. The Company may exercise its rights under this Section 2 in
whole or part by giving Executive written notice at any time or from time to
time within 180 days after becoming aware of any Specified Activity. Within ten
days after receiving such notice from the Company, Executive shall repay to the
Company the amounts demanded by the Company pursuant to Section 2(a), and return
to the Company all shares of stock or other consideration Executive received in
connection with any rescinded exercise or vesting of any Covered Award, or if
Executive has transferred such shares or other consideration, then pay to the
Company in cash the equivalent gross value thereof at the time of their
transfer. If Executive returns shares to the Company pursuant to the foregoing,
the Company will return to Executive the aggregate exercise price Executive paid
for the shares, in the Company’s discretion either by paying Executive cash, or
by reduction of amounts Executive owes the Company. If Executive has transferred
shares and is therefore obligated to pay the Company the value thereof pursuant
to the foregoing, Executive may deduct from that payment any portion of the
aggregate exercise price or other cash purchase price Executive paid to the
Company for the shares that has not been paid to Executive by the Company in its
discretion either in cash or by reduction of amounts Executive owes the Company.

3. Release. The benefits provided to Executive under this Agreement will in each
case be contingent upon and subject to Executive’s execution and delivery to the
Company, and the effectiveness upon any applicable period of revocability, of a
written release substantially in the form attached hereto as Exhibit A.

4. Tax Matters.

(a) Executive’s Obligations. All benefits provided pursuant to this Agreement
are gross, and Executive is responsible for all income and other taxes payable
as a result of or in connection with the benefits provided by the Company
pursuant to this Agreement, including without limitation any unemployment
insurance tax, federal, state and foreign income taxes, federal Social Security
(FICA) payments, and disability insurance taxes, without gross-up or other
assistance from the Company. If tax deposits paid by Company or its affiliates
are less than Executive’s tax obligations, Executive is solely responsible for
any additional taxes due. If the Company or its affiliates pays tax deposits in
excess of Executive’s tax obligations, Executive’s sole recourse will be against
the relevant taxing authorities, and the Company and its affiliates will have no
obligation to Executive in respect thereof. Executive is responsible for
determining Executive’s actual income tax liabilities and making appropriate
payments to the relevant taxing authorities to fulfill Executive’s tax
obligations and avoid interest and penalties. Notwithstanding anything herein to
the contrary, the Company’s obligation to pay or provide any benefits under this
Agreement may be reduced in offset by the amount of any (i) monetary obligation
Executive has to the Company or any of its Affiliates and/or (ii) liability of
the Company or any of its Affiliates to a third-party as a result of any conduct
by Executive that is outside the scope of Executive’s employment with the
Company.

(b) 409A. To the extent that this Severance Agreement is treated as a
nonqualified deferred compensation arrangement within the meaning of
Section 409A, neither the Company nor Executive may accelerate the timing of the
benefits hereunder (for example, no part of the Severance Payment may be paid in
a lump sum at the time of termination) unless such acceleration does not trigger
the application of interest and penalties under Section 409A. In addition, to
the extent that this Agreement is treated as a nonqualified deferred
compensation arrangement within the meaning of Section 409A and the Treasury
Regulations issued under Section 409A require a delay in the commencement of any
payments or other benefits provided under this Agreement due to Executive’s
status as a “specified employee”, the payments or provision shall be delayed to
the minimum extent necessary so as to comply with the code and any regulations
thereunder and to avoid interest and penalties, and otherwise paid or provided
on the schedule set forth in this Agreement.

5. Definitions. The following definitions apply for purposes of this Agreement:

"Affiliate” of the Company means any person or entity controlling, controlled
by, or under common control with the Company.

“Cause” means:

(i) Executive’s conviction of or plea of guilty or nolo contendere to a felony
under the laws of the United States or any state thereof or any other
jurisdiction in which the Company conducts business;

(ii) Executive’s willful misconduct or gross negligence in the performance of
his duties for the Company;

(iii) Executive’s willful and continued failure to follow the reasonable and
lawful instructions of (1) the Company’s Chief Executive Officer, (2) another
executive officer of the Company to whom Executive reports, or (3) the Company’s
Board of Directors;

(iv) Executive’s willful and continued neglect of duties (other than any such
neglect resulting from incapacity of Executive due to physical or mental
illness); or

(v) A material breach by Executive of Executive’s legal or contractual duties to
the Company.

“Competing Organization” means any organization that is in the business of
developing or providing software, information systems, consulting, outsourcing,
remote hosting, or related services to hospitals or other health care facilities
or organizations, and includes, but is not limited to, Cerner, CPSI, Epic, GE,
iSoft, Keane, McKesson, Meditech, Mediware, Misys, Per Se, Phillips, Picis,
Quadramed, Siemens, Softmed, and Web MD/Emdeon.

“Covered Awards” means all options to purchase capital stock of the Company or
its successor, and any restricted stock or other equity-based awards, in any
case issued to Executive by the Company or any of its affiliates or their
successors at any time after execution of this Agreement and all consideration
issued in replacement for such awards, provided that the Company may specify at
any time within 30 days before or after the original date of issuance thereof
that such awards are not Covered Awards for purposes hereof.

“Disability” means that Executive becomes physically or mentally incapacitated
or disabled so that Executive is unable to perform substantially the same
services as Executive performed prior to incurring such incapacity or disability
(the Company, at its option and expense, being entitled to retain a physician to
confirm the existence of such incapacity or disability), and such incapacity or
disability continues for a period of three (3) consecutive months or a total of
six (6) months in any 12-month period.

"Executive Officers” means officers of the Company or its Affiliates who are
designated as executive officers from time to time by the Company’s board of
directors.

Resignation with “Good Reason” means:

(i) breach by the Company of Executive’s employment agreement (if any) or any
other material legal obligation to Executive in any material respect and failure
to cure such breach within 15 days of receipt from Executive of a written demand
for cure delivered to the Company within 60 days after Executive became aware of
the breach, followed by resignation by Executive of Executive’s employment
within 30 days after the end of such 15-day cure period. A change in Executive’s
duties that is approved by the Company’s Board of Directors or the Compensation
Committee of the board will not constitute a breach of any employment agreement
with Executive and will not constitute Good Reason for resignation by Executive;
or

(ii) resignation by Executive of his employment within 30 days after (A) being
directed to relocate Executive’s primary work location by more than 50 miles,
which relocation would increase Executive’s commuting distance over the distance
from Executive’s residence to Executive’s primary work location before the
change, provided that if the Company offers to pay Executive’s costs of
relocation outright or reimburse those costs under a program of forgiveness over
no more than two years following relocation, then the relocation will not permit
Executive to resign with Good Reason; (B) Executive’s annual base salary is
reduced from its level as of the date of this Agreement or a subsequent lower
level agreed to by Executive or permitted by the proviso to this part (B), and
not restored within 30 days of written demand by Executive, provided that a
reduction in annual base salary that is commensurate in percentage terms with
reductions in annual base salary applicable to a majority of the Company’s
Executive Officers other than Executive will not permit Executive to resign with
Good Reason (and for this purpose if an Executive Officer is replaced and his or
her replacement has a lower salary than the predecessor then that shall count
toward the threshold of a majority of Executive Officers other than Executive
having a base salary reduction); (C) Executive’s incentive compensation program
eligibility and target earnings are reduced below a level substantially
comparable to the incentive compensation program and benefits in effect as of
the date of this Agreement or a subsequent lower level agreed to by Executive or
permitted by the second proviso to this part (C) and not restored within 30 days
of written demand by Executive, provided that there is no guarantee of any level
of actual incentive compensation payments and any applicable criteria
established each year for payment of incentive compensation, including without
limitation company and individual performance objectives must be met as a
condition to payment of incentive compensation, and provided further that a
reduction in Executive’s incentive compensation program eligibility and target
earnings that is commensurate in percentage terms with reductions in incentive
compensation program eligibility and target earnings applicable to a majority of
the Company’s Executive Officers will not permit Executive to resign with Good
Reason (and for this purpose if an Executive Officer is replaced and his or her
replacement has less favorable incentive compensation program eligibility and
target earnings than the predecessor then that shall count toward the threshold
of a majority of Executive Officers other than Executive having less favorable
incentive compensation program eligibility); or (D) any successor to the Company
or its business fails in any acquisition of the Company or its business, or any
other reorganization or change-in-control transaction, notwithstanding written
demand by Executive, to assume in full all of the obligations of the Company
under this Agreement.

"Severance Payment” means (i) continuation of base salary (but not bonus,
commissions or other incentive compensation) for 365 days following the date of
termination of employment, payable according to the Company’s ordinary payroll
practices, plus (ii) a bonus equal to one hundred percent (100%) of Executive’s
target annual bonus in effect on the date of termination, payable in equal
installments coinciding with the Company’s payroll cycle over the 365 days
following the date of termination of employment, which shall be paid in lieu of
any bonus earned in whole or part but not paid, regardless of when during the
year the termination of employment occurs and without regard to any performance
requirements that would otherwise be associated with payment of a bonus for that
year.

“Specified Activity” means Executive directly or indirectly (i) participates in
the ownership, management, operation or control of, or is employed or contracted
by, or otherwise engaged in any business relationship for Executive’s
compensation or remuneration or investment with, any Competing Organization;
(ii) solicits or induces any customer of the Company, with which Executive had
contact during the 12 months preceding termination of employment with the
Company or about which Executive has confidential information, for purpose of
altering that customer’s relationship with the Company or selling or providing
to that customer goods or services that compete with goods or services provided
by or available from the Company; (iii) solicits or induces any employee, vendor
or contractor of the Company to terminate or materially alter his, her or its
employment or business relationship with the Company; (iv) breaches any legal
duty or contractual obligation to the Company and does not cure that breach
within 15 days of written demand by the Company; or (v) agrees to do any of the
things described in items (i) – (iv) above.

“Triggering Event” means (i) the Company or its successor terminates Executive’s
employment under any circumstances other than for Cause, death or Disability, or
(ii) Executive resigns Executive’s employment with Good Reason. The date of the
Triggering Event will be the date Executive’s employment terminates (as
identified in the release agreement attached as Exhibit A). For clarification
and without limitation, (1) a change in Executive’s duties that is approved by
the Board or its Compensation Committee and that is commensurate with
Executive’s seniority as of the date of this Agreement of the Company will not
constitute Good Reason or otherwise be a Triggering Event, and (2) any claimed
constructive termination by Executive will not constitute a Triggering Event and
will not entitle Executive to the benefits herein unless the circumstances
supporting the constructive termination about to Good Reason as defined herein.

6. General

(a) No Other Severance Benefits. The Company has no obligation to provide any
severance benefit to Executive if Executive’s employment is terminated by the
Company with Cause or for death or Disability, or by the Executive Officer
without Good Reason.

(b) Entire Agreement. This Agreement constitutes the entire agreement of
Executive and the Company regarding severance benefits for Executive and the
agreement to arbitrate disputes between Executive and the Company, and
supersedes all prior written or verbal agreements and understandings between
Executive and the Company relating to such subject matter. Except as described
in the fourth sentence of this Section 6(b), this Agreement supersedes any and
all (i) previous agreements, plans or addenda related to severance benefits
payable to Executive, all of which are hereby terminated and of no further force
or effect, and (ii) contrary provisions of any plan pursuant to which Covered
Awards are granted. In addition, the benefits payable to Executive hereunder are
in lieu of any other severance benefits under any other plan or agreement of the
Company implemented or entered into before the date of this Agreement. However,
this Agreement is a supplement to, and not a limitation of, the rights of
Executive under the plans pursuant to which the Covered Options were issued.

(c) Notices. Any notices, demands or other communications required or desired to
be given by any party shall be in writing and shall be validly given to another
party if served either personally or if deposited in the United States mail,
certified or registered, postage prepaid, return receipt requested. If such
notice, demand or other communication shall be served personally, service shall
be conclusively deemed made at the time of such personal service. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as hereinafter set forth:

     
To the Company:
  To its corporate headquarters
Attention: Chief Executive Officer
With a copy to: General Counsel



      To Executive: At his address of record as maintained in the Company’s
employment files

Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this paragraph.

(d) Severability. If any provision of this Agreement as applied to any party or
to any circumstance is adjudged by a court or arbitrator of competent
jurisdiction to be void or unenforceable for any reason, the invalidity of that
provision shall in no way affect (to the maximum extent permissible by law) the
application of such provision under circumstances different from those
adjudicated, the application of any other provision of this Agreement, or the
enforceability or invalidity of this Agreement as a whole. If any provision of
this Agreement becomes or is deemed invalid, illegal or unenforceable in any
jurisdiction, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision will be stricken and the remainder of this
Agreement shall continue in full force and effect.

(e) Voluntary Assent. Executive represents and agrees that Executive fully
understands his right to discuss, and that the Company has advised Executive to
discuss, all aspects of this Agreement with Executive’s private attorney, that
Executive has carefully read and fully understands all the provisions of the
Agreement and their effect, that Executive is competent to sign this Agreement
and that Executive is voluntarily entering into this Agreement. Executive
specifically agrees not to claim, and has waived any right to claim, to have
been under duress in connection with the review, negotiation, execution and
delivery of this Agreement. Executive represents and agrees that in executing
this Agreement Executive relies solely upon his own judgment, belief and
knowledge, and the advice and recommendations of any independently selected
counsel, concerning the nature, extent and duration of Executive’s rights and
claims. Executive acknowledges that no other individual has made any promise,
representation or warranty, express or implied, not contained in this Agreement,
to induce Executive to execute this Agreement. Executive further acknowledges
that Executive is not executing this Agreement in reliance on any promise,
representation, or warranty not contained in this Agreement.

(f) Arbitration. Any and all disputes and claims between Executive and the
Company that arise out of this Agreement or any aspect of Executive’s employment
shall be resolved through final and binding arbitration. Any demand for
arbitration must be made within 365 days of the date on which the dispute first
arose (unless a longer period of time is required by law), or it will be deemed
waived by both parties. Arbitration will be conducted in Palm Beach County,
Florida in accordance with the rules and regulations of the American Arbitration
Association, and the parties shall be entitled to adequate discovery. The
parties shall each pay their own costs and attorneys’ fees in connection with
the arbitration, provided however that the Company will pay the costs of
arbitration to the extent required by law or if otherwise necessary to make this
arbitration agreement enforceable. Executive understands and agrees that the
arbitration shall be instead of any civil litigation and that this means that
Executive is waiving his right to a jury trial as to such claims. The parties
further understand and agree that the arbitrator’s decision shall be final and
binding to the fullest extent permitted by law and enforceable by any court
having jurisdiction. The prevailing party in any arbitration conducted pursuant
to this Section 6(f), and any appeal therefrom or related thereto, or any
litigation between Executive and the Company related to Executive’s employment
or termination thereof that occurs notwithstanding this arbitration provision
(all of the foregoing being referred to as “Proceedings”), shall be entitled to
recover from the non-prevailing party all costs incurred by the prevailing party
in the Proceedings, including without limitation attorneys’ costs and fees. The
identity of the prevailing party in any Proceeding will be determined by the
arbitrator or other trier of fact or tribunal in the Proceeding as the party
most nearly achieving the result sought, although the arbitrator or other trier
of fact or tribunal may decide in any Proceeding that there is no prevailing
party, or reduce or limit the amount of costs that the Prevailing Party may
recover, if, on the basis of all of the facts and circumstances, the interests
of justice so require.

(g) Waivers; Amendments. The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any later
breach of that provision. This Agreement may be modified only by written
agreement signed by Executive and an executive officer of the Company.

(h) Headings. Headings in this Agreement are for convenience of reference only
and do not affect the meaning of this Agreement.

(i) Confidentiality. The Company and Executive shall each keep the terms of this
Agreement confidential, except to the extent that disclosure may be legally
required or required by Section 3 of the release agreement attached as
Exhibit A, and except that Executive may discuss the terms of this Agreement
with his spouse and financial and legal advisors.

(j) Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. Facsimile or photographic copies of
originally signed copies of this Agreement will be deemed to be originals.

In witness whereof, the Company and Executive have entered into this Agreement
as of the date first above set forth.

ECLIPSYS CORPORATION

By:

R. Andrew Eckert Robert J. Colletti

President and CEO

1

EXHIBIT A TO SEVERANCE AGREEMENT

RELEASE

This Release (this “Release”) is entered into as of      , by Robert J. Colletti
(“Executive”) in favor of Eclipsys Corporation (the “Company”) and certain other
parties as set forth herein.

Contingent upon Executive’s execution and delivery to the Company of this
Release, and the effectiveness of this Release following the lapse without
revocation of any revocation period, the Company is obligated to provide to
Executive severance payments equal to 12 months salary and bonus, 12 months’
vesting of certain equity awards, and certain continuation of insurance benefits
(collectively, the “Severance Benefits”) as described in the Severance Agreement
between Executive and the Company dated July      , 2006 (the “Severance
Agreement”). In consideration of Executive’s right to receive the Severance
Benefits, Executive hereby agrees as follows:

1. Termination Date. The effective date of Executive’s termination of employment
with the Company is      .

2. Release.

(a) Release. As of the Effective Date (as defined below), Executive, for
Executive and Executive’s assigns, heirs, executors, successors and
administrators, hereby fully and unconditionally releases the Company, its
subsidiaries and other affiliates, their respective successors, and the
officers, directors, employees, stockholders, attorneys and agents of each of
them (the “Released Parties”), from any and all claims, causes of action,
rights, agreements, obligations, liabilities, and expenses (including attorneys’
fees and costs), of every kind and nature, whether known or unknown, suspected
or unsuspected, liquidated or unliquidated, arising out of, relating to or in
any way connected with Executive’s employment with or separation from the
Company (the “Released Matters”). Subject to Section 2(b), the Released Matters
include, but are not limited to, claims for wrongful termination, breach of
contract, breach of the covenant of good faith and fair dealing, tort,
intentional or negligent infliction of emotional distress, defamation, invasion
of privacy, fraud, negligent misrepresentation, violation of or rights under
local, state or federal law, ordinance or regulation (including but not limited
to those arising under the Age Discrimination in Employment Act as modified by
the Older Workers Benefit Protection Act), all common law claims, and all claims
to any non-vested ownership interest in the Company, contractual or otherwise,
including but not limited to claims to non-vested stock or non-vested stock
options. Executive acknowledges and agrees that the releases made herein
constitute final and complete releases of the Released Parties with respect to
all Released Matters, and that by signing this Release, Executive is forever
giving up the right to sue or attempt to recover money, damages or any other
relief from the Released Parties for all claims Executive has or may have with
respect to the Released Matters (even if any such claim is unforeseen as of the
date hereof). This Release shall act as a release of all future claims that may
arise from the Released Matters, whether such claims are currently known or
unknown, foreseen or unforeseen including, without limitation, any claims for
damages incurred at any time after the date of this Release resulting from the
acts or omissions which occurred on or before the date of this Release of any of
the Released Parties. Executive expressly acknowledges that this Release is
intended to include in its effect, without limitation, all Released Matters
which Executive does not know or suspect to exist in his favor at the time of
execution hereof, and that this Release contemplates the extinguishment of all
such Released Matters.

(b) Exceptions. However, Released Matters do not include, and nothing in this
Release waives or releases or prevents Executive from in any way pursuing any
rights or claims Executive may have (i) to indemnity and defense from the
Company pursuant to provisions of the Company’s charter documents, any contract
of indemnity, or applicable law; (ii) to coverage under policies of insurance
maintained by the Company (including without limitation insurance covering
directors’ and officers’ liability, fiduciary liability, employment practices
liability, general liability, and automobile damage and liability) according to
the terms of such policies; (iii) to the Severance Benefits; (iv) to
reimbursement of expenses properly incurred by Executive in the course of his
service to the Company; (v) under plans or contracts governing equity awards
made to Executive; (vi) as a former employee under the Company’s retirement and
welfare plans under which Executive is a beneficiary or in which Executive is a
participant, including without limitation the Company’s 401(k) plan and plans or
policies or insurance providing for health care; or (vi) as a stockholder of the
Company.

3. No Claims. Executive represents and warrants that Executive has not
instituted any complaints, charges, lawsuits or other proceedings against any
Released Parties with any governmental agency, court, arbitration agency or
tribunal. Executive further agrees that, except to the extent that applicable
law prohibits such agreements, Executive will not, directly or indirectly,
(i) file, bring, cause to be brought, join or participate in, or provide any
assistance in connection with any complaint, charge, lawsuit or other proceeding
or action against any Released Parties at any time hereafter for any Released
Matters, (ii) assist, encourage, or support employees or former employees or
stockholders or former stockholders of the Company or any of its affiliates in
connection with any lawsuit, charge, claim or action they may initiate, unless
compelled to testify by appropriate civil processes; or (iii) defend any action,
proceeding or suit in whole or in part on the grounds that any or all of the
terms or provisions of this Release are illegal, invalid, not binding,
unenforceable or against public policy. In addition, Executive will refrain from
bringing or dismiss, as applicable, any claim against any third party if any
Released Party would be required to defend or indemnify that third party in
connection with such claim. If any agency or court assumes jurisdiction of any
complaint, charge, or lawsuit against the Company or any Released Party, on
Executive’s behalf, Executive agrees to immediately notify such agency or court,
in writing, of the existence of this Release, including providing a copy of it
and to request, in writing, that such agency or court dismiss the matter with
prejudice.

4. Business Expenses and Compensation. Executive acknowledges that he has been
reimbursed by the Company for all costs and business expenses incurred in
conjunction with the performance of his employment and that no other
reimbursements are owed to him, except for unreimbursed expenses properly
incurred by him in the course of his service to the Company that he submits
within 30 days after the date of this Release, which the Company will pay in
accordance with its policies. Executive further acknowledges and agrees that he
has received all amounts the Company owes or is obligated to pay to him in
respect of wages, salary, benefits and all other payment for all services
rendered in conjunction with Executive’s employment by the Company, and that no
other compensation is owed to him, other than the Severance Benefits.

5. Additional Agreements

(a) Return of Company Property. Executive shall immediately return to the
Company all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, pagers, etc.), Company identification, Company
vehicles and any other Company-owned property in his possession or control.
Executive confirms that he has left, and will continue to leave, intact all
electronic Company documents, including but not limited to those Executive
developed or helped develop during his employment. Executive further confirms
that he has cancelled or shall immediately cancel all accounts for his benefit,
if any, in the Company’s name, including but not limited to, credit cards,
telephone charge cards, cellular phone and/or pager accounts and computer
accounts.

(b) Non-Disparagement. Executive shall not make any false, disparaging or
derogatory statements to any media outlet, industry group, financial institution
or current or former employee, consultant, or customer of the Company, or any
other third party, regarding any Released Party.

(c) Non-Disclosure and Non-Solicitation. Executive acknowledges and reaffirms
his obligation to keep confidential all non-public information concerning the
Company which he acquired during the course of his employment with the Company.
Executive shall not violate his post-employment obligations to refrain from
soliciting the Company’s employees or clients, as may be stated more fully in
the Confidentiality, Non-Disclosure and Developments Agreement Executive
executed in connection with the inception of his employment, which remains in
full force and effect.

(d) Assistance. Executive shall (i) cooperate with and assist the Company in the
orderly transition of Executive’s employment responsibilities, (ii) be available
to provide information, advice and reasonable assistance (not to impair in any
material respect his ability to focus on his other pursuits) to the Company
regarding matters of which Executive has knowledge as a result of his prior
employment by the Company and/or its subsidiaries and their predecessors, and
(iii) consistent with applicable law, assist and cooperate in the investigation,
prosecution or defense of any actual or threatened court action, arbitration or
administrative proceeding involving any matter that arose, or relates to fact or
circumstances occurring, during the period of Executive’s employment with the
Company.

6. General

(a) Amendment. This Release is binding upon Executive and may not be modified in
any manner, except by an instrument in writing of concurrent or subsequent date
signed by Executive and a duly authorized representative of Eclipsys. This
Release is binding upon Executive and his assigns, heirs, executors, successors
and administrators, and shall inure to the benefit of all the Released Parties.

(b) Waiver of Rights. No delay or omission by the Company in exercising any
right under this Release shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

(c) Severability. If any provision of this Release as applied to any party or to
any circumstance is adjudged by a court of competent jurisdiction to be void or
unenforceable for any reason, the invalidity of that provision shall in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the court, the
application of any other provision of this Release, or the enforceability or
invalidity of this Release as a whole. If any provision of this Release becomes
or is deemed invalid, illegal or unenforceable in any jurisdiction, then such
provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken and the remainder of this Release shall continue in
full force and effect.

(d) Nature of Agreement. This Release is part of a severance arrangement and
does not constitute an admission of liability or wrongdoing on the part of
Executive, the Company or any other person.

(e) Confidentiality. The Company and Executive shall each keep the terms of this
Release confidential, except to the extent that disclosure may be legally
required or as required by Section 3 herein, and except that Executive may
discuss the terms of this Release with his spouse and financial and legal
advisors

(f) Voluntary Assent. Executive represents and agrees that Executive fully
understands his right to discuss, and that the Company has advised Executive to
discuss, all aspects of this Release with Executive’s private attorney, that
Executive has carefully read and fully understands all the provisions of this
Release, that Executive understands its effect, that Executive is competent to
sign this Release and that Executive is voluntarily entering into this Release.
Executive specifically agrees not to claim, and has waived any right to claim,
to have been under duress in connection with the review, negotiation, execution
and delivery of this Release. Executive represents and agrees that in executing
this Release Executive relies solely upon his own judgment, belief and
knowledge, and the advice and recommendations of any independently selected
counsel, concerning the nature, extent and duration of Executive’s rights and
claims. Executive acknowledges that no other individual has made any promise,
representation or warranty, express or implied, not contained in this Release,
to induce Executive to execute this Release. Executive further acknowledges that
Executive is not executing this Release in reliance on any promise,
representation, or warranty not contained in this Release.

(g) Headings. Headings in this Release are for convenience of reference only and
do not affect the meaning of this Release.

(h) Entire Agreement. This Release contains and constitutes the entire
understanding and agreement between Executive and the Company regarding the
matters set forth herein, but provisions of any other agreements between
Executive and the Company that by their nature or terms are intended to survive
termination of employment will continue in effect.

(i) Consideration and Effectiveness. Executive acknowledges that Executive has
been given at least 21 days to consider this Release and that the Company
advised Executive to consult with an attorney of Executive’s own choosing prior
to signing this Release. Executive agrees that any modifications, material or
otherwise, made to this Release do not restart or affect in any manner the
original twenty-one (21) calendar day consideration period. Executive
understands that Executive may revoke this Release for a period of seven
(7) days after Executive signs this Release. Any revocation within this period
must be submitted, in writing, to the General Counsel of the Company, and must
be received or postmarked within seven (7) calendar days after Executive signs
this Release. If Executive delivers the revocation, this Release will be of no
force or effect. If Executive does not deliver the revocation within seven
calendar days as described above, then this Release in its entirety will be
effective and enforceable beginning on the eighth (8th) day after Executive’s
execution and delivery of this Release. Executive understands and agrees that by
entering into this Release Executive is waiving any and all rights or claims he
might have under The Age Discrimination in Employment Act, as amended by The
Older Workers Benefit Protection Act, and that Executive has received
consideration beyond that to which Executive was previously entitled.

In witness whereof, Executive has executed this Release as of the date above
written.

     
Robert J. Colletti

2